Citation Nr: 1751695	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  15-41 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability (claimed as rough knee caps with spastic muscle).

2.  Entitlement to service connection for right knee disability (claimed as rough knee caps with spastic muscle).

3.  Entitlement to service connection for shin splints of the left leg.

4.  Entitlement to service connection for shin splints of the right leg.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from July 1979 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  A left knee disability, to include left knee strain and osteoarthritis, is related to active service.  

2.  A right knee disability, to include right knee strain and osteoarthritis, is related to active service.  

3.  Shin splints of the left leg are related to active service.

4.  Shin splints of the right leg are related to active service.   


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for left knee strain and osteoarthritis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. § 3.303 (2017).  

2.  The criteria to establish service connection for right knee strain and osteoarthritis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. § 3.303 (2017).  

3.  The criteria to establish service connection for shin splints of the left leg have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. § 3.303 (2017).  

4.  The criteria to establish service connection or shin splints of the right leg have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. § 3.303 (2017).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a). 

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).  Shin splints are not a chronic condition under § 3.309(a) as chronic disabilities, therefore the presumptive provisions based on chronic disease, pursuant to § 3.303(b), or continuity of symptomatology since service pursuant to Walker are not for application with respect to shin splints.

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

The Veteran asserts that his current bilateral knee and bilateral shin disabilities are related to knee and shin disabilities that were treated in service.

Service treatment records reflect that a December 1984 entry in the service treatment record noted bilateral leg pain.  In March 1980, the Veteran reported right shin and knee pain.  Records reflect an assessment of stress.  A March 1980 entry noted subpatellar crepitus and pain.  Assessments included chondromalacia and myalgia.  In March 1980, the Veteran was placed on physical profile for rough knee caps and spastic muscle.  He was given a physical profile for bilateral shin splints in July 1980.  Another July 1980 entry shows that the Veteran complained of difficulty standing for long periods and aching pain.  He was diagnosed with shin splints.  

Private treatment records dated in August 2013 reflect a diagnosis of bilateral osteoarthritis of the knees.  

A March 1985 VA examination reflects that no knee or leg disabilities were noted.  A June 1986 VA record shows that the Veteran reported pain in his legs.  X-rays of the femurs were evaluated as normal.   

Post-service VA treatment records reflect treatment of leg pain and other bilateral leg disabilities, including varicose veins and radiculopathy.  A May 1992 VA treatment record reflects that the Veteran complained of leg cramps.  VA treatment records dated in June 2000 reflect that complaints of pain in both legs were noted.   

The Board notes that service connection is currently in effect for left and right lower extremity varicose veins and radiculopathy of the lower extremities.  

In November 2013, the Veteran submitted an opinion from a private physician, Dr. L.D., M.D.  Dr. L.D. noted that the Veteran has been treated for knee pain, bilateral lower leg pain, and standing crepitation.   Dr. L.D. reviewed the Veteran's service treatment records.  He noted that there were complaints of leg pain while marching and walking, which were documented in 1979 and 1980.  In January 1980, the Veteran reported pain in both shins for about a month.  In March, he was seen for L/R knee pain, lower leg shin pain, chronological bilateral shin splints, and bilateral rough knee caps with spastic muscle.  Dr. L.D. noted that the Veteran is still being treated for these chronic conditions and opined that any lower leg and knee disability that is found to be present is related to military service.  The Board finds the private opinion probative as to the etiology of the Veteran's shin and knee disabilities.  The private physician had correct information regarding the relevant facts regarding the Veteran's complaints and treatment for his knees and shins during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's knee and shin splint disabilities were incurred in service.  Accordingly, resolving all doubt in the Veterans favor, the Board finds that service connection is warranted for left and right knee disabilities, to include knee strain and osteoarthritis,a nd right and left shin splints.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection is granted for left knee disability, to include knee strain and osteoarthritis.

Service connection is granted for right knee disability, to include knee strain and osteoarthritis.

Service connection is granted for shin splints of the left leg.

Service connection is granted for shin splints of the right leg.  



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


